Citation Nr: 0018542	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which granted service 
connection for PTSD and assigned a 30 percent evaluation.  In 
a March 1999 rating decision, the RO increased the evaluation 
to 50 percent.  The Board notes that the veteran submitted 
additional evidence in support of his claim at a Travel Board 
hearing held in November 1999.  A waiver of his right to have 
the RO consider the evidence accompanied his submission.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's PTSD is productive of total occupational 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.7, 4.14, 4.125-4.130, Diagnostic Code 9411 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board of Veterans' Appeals finds that the 
veteran's claim is plausible and capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  After examining the record, the Board 
also is satisfied that all relevant facts have been properly 
developed; thus, no further assistance to the veteran is 
required in order to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But, as here, 
an appeal from an initial rating is a separate and distinct 
claim from a claim for an increased rating.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco that the present 
level of disability is of primary importance is not 
applicable.  Fenderson, 12 Vet. App. at 126 (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

In this case, where the veteran's claim for PTSD arose after 
November 7, 1996, the applicable diagnostic criteria are 
those contained in 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).  Under this section, a 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

In this case, in a February 1998 rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from February 1997.  That evaluation 
was assigned after the veteran failed to report for a VA 
examination.  However, in a March 1999 rating decision, the 
RO increased this evaluation to 50 percent, effective 
February 1997.  This evaluation has since remained in effect 
and is at issue in this case.

According to VA hospital reports from January to March of 
1998 and from September to October of 1998, the veteran was 
hospitalized and placed in a PTSD program.  The veteran was 
assigned Global Assessment of Functioning (GAF) scores of 35 
and 31.  Both hospital summary reports indicate depression 
and social isolation.  

Elaine M. Tripi, Ph.D., the veteran's rehabilitation 
therapist, assigned a GAF score of 55 in a 1998 
rehabilitation employability evaluation report, noting that 
the veteran showed considerable impairment in his ability to 
function occupationally, socially, and in his daily 
interactions with others.  He was working in maintenance.  
She stated that his overall impairment had resulted in 
maladapted coping strategies that further complicated his 
condition.  Her impression was chronic PTSD, with moderate to 
severe symptoms.  

A February 1999 VA PTSD examination report indicates that the 
veteran was not on medication but that, for the last three 
years, he had been seeing a therapist every other week and 
attending group therapy sessions in between for symptoms of 
chronic depression, nightmares, emotion numbing, and 
hypervigilance.  The examiner noted that the veteran was 
involved in the invasion into Cambodia and that he had 
several reported traumas with high avoidance with social and 
occupational dysfunction.  The veteran reported that, when he 
complained to his supervisors that the temporaries would not 
show up and work could not get done, he was terminated and 
had been unable to attain employment as a electrician since 
then.  The VA examiner noted that the veteran had very 
limited contact with people.  The examiner observed that the 
veteran had a slightly depressed and restricted affect and 
noted his avoidance, agitation and irritability.  The veteran 
reportedly had some memory problems and some suicidal 
thoughts.  The examiner considered the veteran's insight and 
judgment fair.  The diagnosis was chronic PTSD with 
difficulties with primary relationships, intimacy, and 
avoidance.  He assigned the veteran a GAF score of 54.

In a March 1999 report from his treating therapist, Dr. Tripi 
opined that the veteran was not employable because of his 
severe symptomatology related to his service-connected PTSD.  
Treatment reports from May 1998 to March 1999 accompanying 
her report show continuing problems with depression and 
social interaction with his family and at group sessions, 
difficulties completing tasks regarding everyday living, and 
unfocused and tangential thinking.   

The veteran testified at a June 1999 RO hearing that he 
stayed away from people because he was afraid he was going to 
hurt someone.  He admitted to having nightmares and thoughts 
about killing people and getting up in the middle of the 
night and looking out the windows.  When under pressure he 
would start talking to himself and want to rip people's heads 
off, especially those in authority.  The latter behavior made 
him allegedly unable to deal with things and people.
 
In a September 1999 decision, the Social Security 
Administration (SSA) granted the veteran disability benefits, 
effective July 1997, and noted that he had no useful ability 
to concentrate or to work around people due to PTSD, which 
rendered him unable to work.

At a November 1999 Travel Board hearing, the veteran reported 
that he had not worked in a couple of years; that the only 
people he associated with were his therapist and his support 
group; that he stayed home most of the time; and that he 
found people a source of irritation, felt like hurting them, 
and had grabbed a few while he was working.  He admitted that 
he had outbursts of anger and difficulty concentrating and 
was hypervigilant.  The veteran concluded that his PTSD had 
cost him his marriage, his children, numerous jobs, 
friendships, and any type of socialization.  The veteran 
related that he could not go to group functions or family 
reunions and that, if he did go, he could not stay.  He 
primarily was afraid that someone would catch him off guard 
and that he would overreact and possibly hurt someone.

The veteran clearly suffers from numerous PTSD symptoms, 
including nightmares and hypervigilance.  Given the duration 
of the veteran's hospitalizations, his GAF scores as low as 
31 (which, under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (Fourth 
Edition) (DSM-IV), is indicative of major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood), SSA's award of disability benefits, his 
therapist's statement that he was unemployable due to his 
severe symptomatology, and after resolving all doubt in favor 
of the veteran, the Board concludes that his PTSD is 
productive of total occupational impairment.  As total 
occupational impairment is a basis for a 100 percent 
evaluation for PTSD under Diagnostic Code 9411, the Board 
concludes that the criteria for a 100 percent evaluation for 
PTSD have been met in this case.  See 38 U.S.C.A. § 5107(b).  

In reaching this decision, the Board finds that the 
symptomatology reported during the pendency of this appeal 
has remained essentially consistent, with the degree of 
severity supporting a higher initial evaluation of 100 
percent for the whole period. See Fenderson, supra.

ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

